Citation Nr: 1706189	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-10 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a heart disability, including hypertrophic obstructive cardiomyopathy and idiopathic subaortic stenosis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1987 and from February 1991 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO).

The Veteran provided testimony at an October 2012 Board hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

The issues of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A heart disability was not noted on the Veteran's service entrance examination report, and there is absence of clear and unmistakable evidence that a heart disability existed prior to service and was not aggravated therein. 

2. Resolving any doubt in the Veteran's favor, his heart disability is shown as likely as not to have been manifested during service and have continued thereafter.




CONCLUSION OF LAW

The criteria to establish service connection for a heart disability, including hypertrophic obstructive cardiomyopathy and idiopathic subaortic stenosis, are met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a heart disability.  He contends that his current heart disability is due to active service.  Alternatively, he explains that his treating physicians have told him that he has a pre-existing heart condition which was aggravated by service.

A. Applicable Law for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  
In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan v. Shinseki, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107 (b)).

B. Discussion

In the present case, the Board finds that the evidence of record is in relative equipoise in establishing that the Veteran's current heart disability likely manifested during service.  The reasons are as follows. 

Here, the evidence of record included current diagnoses of heart disability, including hypertrophic obstructive cardiomyopathy and idiopathic subaortic stenosis.  As such, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim. 

Next, the evidence of record makes at least equally likely that the Veteran manifested symptoms of his condition during service.  In statements and testimony, the Veteran asserted that he experienced in-service exercise intolerance, manifested as shortness of breath, fatigue, not feeling well, and an inability to keep up with fellow service members.  He has submitted a buddy statement and a statement from his wife to support this fact.  The Board finds these statements to be credible.

There is some indication in the evidence that the Veteran's disability is a pre-existing disease that manifested prior to service.  In a June 2010 opinion, Dr. M.R. opined that the Veteran "indisputably" had obstructive hypertrophic cardiomyopathy during his active duty and that the disability "more than likely" worsened during such service.  In June and September 2010 letters, Dr. M.P. opined that hypertrophic obstructive cardiomyopathy is a genetic condition with disease expression "typically" occurring during childhood and adolescence.  

For purposes of this appeal, a cardiac or heart condition was not "noted" at service entrance in 1983.  On physical examination at entrance in 1983, clinical findings pertaining to his heart were normal.

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111(West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014).

Once the presumption of soundness applies, the burden of proof shifts to and remains with VA to prove both preexistence and the absence of aggravation by clear and unmistakable evidence.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  A "claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong," even if clear and unmistakable evidence establishes that a disease preexisted service.  Id.  In other words, the "burden is not on the claimant to show that his disability increased in severity."  Id.  To the contrary, the burden is on VA to "establish by clear and unmistakable evidence that [a preexisting disease] did not [increase in severity during service] or that any increase was due to the natural progress of the disease."  Id.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.   

The presumption of soundness relates to the second requirement - the showing of in-service incurrence or aggravation of a disease or injury.  In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.  Thereafter, except for conditions noted at induction, the presumption of soundness ordinarily operates to satisfy the second service connection requirement without further proof.  Horn, 25 Vet. App. at 236.

If a veteran is presumed sound at service entrance, a disease or injury that manifested in service is deemed incurred in service if the Secretary is unable to rebut the presumption.  Gilbert, 26 Vet. App. at 53.

In this case, the Veteran is entitled to the presumption of soundness because a heart condition was not "noted" at service entrance.  See 38 U.S.C.A. § 1111; Horn, 25 Vet. App. 231.  Further, there is not clear and unmistakable evidence establishing the preexistence of a heart condition.  First, there is no contemporaneous evidence prior to service.  Second, the record shows a debate amongst medical professionals as to whether the Veteran's heart disability pre-existed service.   Dr. M.R. and Dr. M.P. provided opinions stating that the Veteran's disability pre-existed service entry.  However, Dr. M.D. provided an opinion in March 2016 clarifying his previous findings from December 2015.  Upon reviewing a surgical pathology report dated June 2010, Dr. M.D. found that the Veteran does not have pathology consistent with asymmetric septal hypertrophy or hypertrophic cardiomyopathy.  Dr. M.D. essentially confirmed his opinion that he rendered in December 2015 - there is no clear and unmistakable evidence showing that the Veteran had a pre-existing heart condition prior to active duty.  

Accordingly, this evidence does not meet VA's clear and unmistakable burden of proof; the presumption of soundness is not rebutted.  See 38 U.S.C.A. § 1111; Horn, 25 Vet. App. 231.  The second element of service connection is met because the Veteran is presumed sound at service entrance, and because the presumption of soundness is not rebutted, the heart condition that manifested in service is deemed service-incurred.  Gilbert, 26 Vet. App. at 53.  

In light of the above two findings, the central question remaining in this case is whether the Veteran's heart condition is the same as that which was first manifested during service.

Even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or to have been found to have been actually incurred in service), a veteran must nonetheless establish that a current disability is related to the in-service injury or disease.  Gilbert, 26 Vet. App. at 53-54 (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009)("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").  In other words, the evidence must show that a disease or injury, if not noted upon entry to service, manifested during or was incurred in service.  The presumption of soundness is not for application without a predicate finding that a pre-service disease or injury manifested or was incurred in service.  Id. at 52.  Consequently, there must be evidence that the disease or injury (not noted upon entry to service) manifested or was incurred in service.  Id.   

It is undisputed that the Veteran sought treatment for his heart condition many years after service once it became life-interfering.  The Board notes that upon separation examination in April 1987, the Veteran's clinical findings for the heart were normal.  The Veteran testified that he did not seek serious treatment for his heart until 2007, which was when he had to quit working due to his heart problem, based on his doctor's advice.  

In support of his service connection claim, in addition to his lay statements, the Veteran submitted opinions from his VA treating medical professionals - the June 2010 opinion from Dr. M.R., opining that the Veteran "indisputably" had obstructive hypertrophic cardiomyopathy during his active duty and that the disability "more than likely" worsened during such service, and a September 2010 opinion from Dr. M.P., stating that the Veteran's hypertrophic obstructive cardiomyopathy "could have" been aggravated by or was "likely" aggravated by his active duty.  The Board reviewed these medical opinions, but assigns them low probative value because of the lack of underlying rationales accompanying the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As a result, the Board remanded for a new medical opinion and ultimately received one from Dr. M.D., who opined in December 2015 that there is less than a 50 percent probability that the present claimed heart conditions of hypertrophic obstructive cardiomyopathy and idiopathic subaortic stenosis were incurred in or due to the Veteran's active duty.  He also was unclear at the time he rendered the opinion as to the correct diagnosis of the Veteran's heart condition and he therefore could not conclude whether the symptoms he had in service were related to his current disability.  Although he clarified the diagnosis in March 2016, Dr. M.D. did not reiterate or further explain his previous opinion regarding nexus.  As a result, the Board cannot assign much probative value to Dr. M.D.'s opinion as it is incomplete; it does not receive more probative value than two positive opinions with scant rationale.  

Accordingly, the evidence is in relative equipoise in making it likely that the Veteran's current heart condition manifested during or was incurred in service.  See Gilbert, 26 Vet. App. at 52.

For these reasons, after resolving all reasonable doubt in the Veteran's favor, the evidentiary record is in relative equipoise as to all material elements of the claim.  Therefore, service connection is warranted for a heart disability and service connection must be granted.  Because the benefits being sought on appeal are granted in full, the Board finds that any errors in VA's duties to notify and assist are harmless and will not be discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159.


ORDER

Entitlement to service connection for a heart disability, including hypertrophic obstructive cardiomyopathy and idiopathic subaortic stenosis, is granted.


REMAND

With respect to the Veteran's claim of entitlement to a TDIU, as the claim is inextricably intertwined with the grant of service connection for a heart disability (granted herein), it must be remanded to the AOJ for readjudication after the AOJ assigns the proper disability rating and effective date for the grant of service connection for a heart disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the assignments of both a disability rating and effective date for service-connected heart disability.

Accordingly, the case is REMANDED for the following action:

Upon effectuating the grant of service connection for the heart disability, readjudicate the Veteran's TDIU claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


